The defendant prosecutes this appeal from his conviction on a charge of possessing marijuana cigarettes, in violation of Act No. 14 of the 2d Extra Session of *Page 261 
1934, and his sentence to serve from twenty months to five years at hard labor in the State Penitentiary relying for the reversal thereof on a bill of exceptions reserved to the trial judge's ruling refusing his motion for a new trial.
The alleged errors complained of in the motion that the defendant's admission to the arresting officers of his possession of the marijuana cigarettes was made under duress and that his plea of guilty entered before the United States Commissioner "was not free and voluntary because of his helplessness and poverty and lack of means to employ counsel" present nothing for us to review, for the reason that no bills were reserved to the rulings of the trial judge at the time the defendant's admission to the arresting officers and his plea of guilty before the United States Commissioner were introduced in evidence. Defendant's failure to reserve any bills to these rulings operates as a waiver of whatever rights he may have had, there being no error patent on the face of the record. Article 510 of the Code of Criminal Procedure.
The sum and substance of the remaining exceptions in the motion is that the defendant was illegally convicted in that he was not given the benefit of "a reasonable doubt" by the trial jury because they failed to give proper consideration to the facts of the case. In other words, it is his contention that there was not sufficient evidence to sustain his conviction and that such evidence as was presented was misconstrued by the jury. The motion, therefore, presents no error of law and *Page 262 
there is nothing for us to review. Article 516 of the Code of Criminal Procedure.
For the reasons assigned, the defendant's conviction and sentence are affirmed.